         Case 1:19-cr-00541-DKC Document 45 Filed 04/09/20 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

                                          :
UNITED STATES OF AMERICA
                                          :

       v.                                 :   Criminal No. DKC 19-0541

                                          :
CATHERINE ELIZABETH PUGH
                                          :

                                         ORDER

       Ms. Pugh was sentenced on February 27, 2020, and given a self-

surrender date of April 13, 2020.                 Her self-surrender date was

extended to April 27, 2020, by Order dated March 2, 2020.                       (ECF

No. 41).

       Ms. Pugh filed a second motion requesting another extension

of her self-surrender date to no earlier than June 1.                       (ECF No.

42).    Her motion reports that the case pending before the Circuit

Court for Anne Arundel County, Maryland alleging perjury was

postponed due to the novel coronavirus known as COVID-19 and she

wishes      to   resolve   this   case    prior    to   her   period   of    federal

incarceration.       Additionally, she seeks additional time to seek a

change in the Bureau of Prison’s designation to a facility in

Alabama.

       The government opposes the motion for the reasons Ms. Pugh

provides.        However, in keeping with guidance from the Department

of Justice on the impact of COVID-19 upon the Bureau of Prisons,
        Case 1:19-cr-00541-DKC Document 45 Filed 04/09/20 Page 2 of 2



the government is not opposed to a 60-day extension.               (ECF No.

43).    In her reply, (ECF No. 44), Ms. Pugh states that she now

seeks a 60-day delay based on the Government’s suggestion that

such a delay is appropriate.

       In   light   of   the   current   situation   and   recognizing   that

delaying commencement of Ms. Pugh’s imprisonment is both in her

and the public interest, without presenting a danger to the

community, the motion will be granted.          The coronavirus situation

is evolving quickly and it is appropriate to react to it in stages.

       Accordingly, it is this 9th day of April, 2020, by the United

States District Court for the District of Maryland, ORDERED that:

       1.    The Bureau of Prisons is DIRECTED to extend Ms. Pugh’s

self-surrender date to no earlier than Friday, June 26, 2020;

       2.    Ms. Pugh shall surrender, at her own expense, to the

Bureau of Prisons institution specified in a written notice to be

sent to the Defendant by the United States Marshal for the District

of Maryland; and

       3.    The Clerk IS DIRECTED to provide a copy of this Order to

counsel and deliver a certified copy to the U.S. Marshal.



                                               /s/
                                     DEBORAH K. CHASANOW
                                     United States District Judge



                                         2
